Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The office notes the features of the amended language into claim 1 provide clarity and explicitly disclose features as the air in the valve is being handled which are unique to the inventor, when directed towards the casing.  The office does not, as was disclosed in the previous action, under a previous Examiner, that the feature of US 6,231,306 to Khalid disclosed a method of calculation by a monitoring valve whose flow is directed away from the casing and internal, as it is a bleed valve.  The valve being used in the calculation system of the Instant Application is extracting flow and directing it towards the casing, as acknowledged by the previous Examiner under the Interview of October 30, 2020.  Giving full faith and credit to the previous Examiner, and expanding to address the amended feature when considered in view of the closest identified art, the office has noted, the direction of flow of the Khalid valve being used in the monitoring, as a bleed valve is not adjustable to an alternative direction as a mere design choice.  While variable valves in other directions are known in the turbine arts, for example, injectors, cooling flows, etc. which can aim towards a casing, these features are not tied to the stall measuring and control, such as Khalid is determining, whereas turbomachine bleed valves are well-known to be used and applied to stall determination and calculations such as those used in Khalid.  One of ordinary skill would not be motivated to substitute a different valve with a casing orientation into Khalid, as this would significantly change the nature of calculations, and intent of both the valve needed by Khalid (for bleed) and its use in the calculations of Khalid, (towards stall with blade/vane position and air flow extraction (i.e. away from the casing.)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745